DETAILED ACTION
This Action is in response to the communication filed on 11/24/2020.
Claims 1-13, 16-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-7, 10-13, 16, 21 and 22) and the species RHBG, RNAi agents, and breast cancer in the reply filed on 11/24/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-9, 17-20, 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, additionally the non-elected species are also withdrawn from further consideration, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2022.
Claims 1-7, 10-13, 16, 21 and 22 are examined herein only to the extent they read on the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 10-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “at least one ammonium transporter selected from…”, and the claim also recites “preferably wherein said at least one ammonium transporter is selected from…” and “more preferably wherein said at least one ammonium transporter is..” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Similarly, claims 11 and 12 also contain a broad limitation encompassing multiple alternatives followed by a narrower limitation set forth the “preferable” alternatives.
Regarding claims 7 and 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-13, 16, 21, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating luminal breast cancer in a subject in need thereof comprising detecting increased expression of Rh B glycoprotein (RHBG) in a tissue sample from the subject compared to a control sample and administering an anti-cancer treatment to said subject, does not reasonably provide enablement for the broadly claimed method which encompasses treating any proliferative disease in a subject by determining any ammonium transporter in a tissue sample from the subject and administering any proliferative disease treatment to the subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 (CA FC 1988).  
Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The broadly claimed invention is drawn to a method of treating a proliferative disease in a subject, comprising: detecting at least one ammonium transporter in a tissue sample from the subject, and administering a proliferative disease treatment to the subject (see claim 1).
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., lnc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The breadth of the claims is very broad and encompasses treating any proliferative disorder (including all types of cancer as well as abnormal growths such as in rheumatoid arthritis, psoriasis, fibrosis, cirrhosis, plaques in the brain or in blood vessels, etc.), determining any ammonium transporter in a tissue sample from the subject wherein “determining” can be determining anything about the ammonium transporter (e.g., presence, absence, increased expression, decreased expression, mutations, etc.). The nature of the invention is treatment of a proliferative disease by administering any proliferative disease treatment (e.g., agents that inhibit proliferation as agents that stimulate proliferation).  While the level of one of ordinary skill practicing the instant invention would be high, the level of predictability is considered to be extremely variable in view of the breadth of the claims, the lack of guidance in the prior art, the limited amount of guidance and working examples provided by the inventor relative to the broad claims (discussed in detail below), and is not considered to provide, in and of itself, sufficient enablement to practice the invention as claimed.  The quantity of experimentation needed to practice (use) the broadly claimed invention based on the content of the disclosure is therefore not enabling for practice of the instant invention to its full scope.
It is noted that a search of the prior art did not identify any art teaching the RHBG (the elected species) is a marker for detecting any type of proliferative disease or identifying it as an target for effective treatment for proliferative disease.  Accordingly, one skilled in the art, being unable to use the prior art for such guidance, must necessarily find such guidance from the specification.
The only working examples provided in the application are examples related to the expression of RHBG in different breast cancer cell types (basal vs. luminal) where it is demonstrated that RHBG appears to be over expressed in luminal breast cancers (MCF7, BT474 and MDA-MB361 cells), but not in basal breast tumor cells (HMEC, HCC38, sum149 and sum159) (see Figures 1-3; Examples 1-3), and that inhibition of RHBG expression using siRNA that is specific for RHBG results in inhibition of proliferation in luminal breast cancer cells (see Example 4, Fig. 4).  There is no evidence presented which demonstrates that (1) any ammonium transporter other than RHBG is and any mere determination of the ammonium transporter other than increased expression of RHBG in luminal breast cancer is useful in determining which proliferative disorders are treatable, (2) any proliferative disease other than luminal breast cancer can be treated, and (3) any proliferative disease treatment other than RNAi that specifically suppresses RHBG expression in luminal breast cancer cells can be effective treatment.  
In In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991), the Court ruled that a rejection under 35 U.S.C. 112, first paragraph for lack of enablement was appropriate given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims. 
Considering the nature of the invention, the breadth of the claims, the unpredictable nature of the invention, the limited amount of working examples and guidance provided, and the high degree of skill required to practice the invention, it is concluded that the specification does not provide an enabling disclosure for the full scope of the instant claims.  Therefore, additional experimentation is required before one of skill in the art could make and use the claimed invention to its full scope.  The amount of additional experimentation required to perform the broadly claimed invention to its full scope is undue.
	Therefore, the instant scope of enablement rejection is appropriate. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635